Name: COMMISSION REGULATION (EC) No 637/96 of 10 April 1996 on the issuing of a standing invitation to tender for the resale on the internal market of 30 000 tonnes of barley held by the Irish intervention agency
 Type: Regulation
 Subject Matter: Europe;  trade policy;  European construction;  marketing;  plant product
 Date Published: nan

 No L 90/22 I EN Official Journal of the European Communities 11 . 4 . 96 COMMISSION REGULATION (EC) No 637/96 of 10 April 1996 on the issuing of a standing invitation to tender for the resale on the internal market of 30 000 tonnes of barley held by the Irish intervention agency Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 18 April 1996 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 30 May 1996. 3 . Tenders must be lodged with the Irish intervention agency at the following address : Department of Agriculture and Food, Cereals Division, Agriculture House, Kildare Street, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1863/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies; Whereas, in the present market situation, a standing invitation to tender for the resale on the internal market of 30 000 tonnes of barley held by the Irish intervention agency should be issued; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Irish intervention agency shall issue pursuant to Regulation (EEC) No 2131 /93 a standing invitation to tender for the resale on the internal market of 30 000 tonnes of barley held by it . IRL-Dublin 2 (Telex: AGRI EI 93607; fax: 661 62 63). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Irish intervention agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29 . 7. 1995, p. 1 . O OJ No L 191 , 31 . 7. 1993, p. 76 . 4) OJ No L 21 , 26. 1 . 1994, p. 1 .